Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the selection of a subset of promotion for recommendation to a consumer. The invention obtains the feature data of a first set of impression which has been transmitted to the consumer and tiered feature data of a second set of impressions associated with a tier group of rendered objects. The invention generates historical feature data based on predicted consumer attributes, wherein the historical feature data represents a portion of the group of the rendered objects. The invention then combines the generated historical data and the first or second feature data. Using the combined feature data, the invention then selects and transmits a subset of promotions to the consumer. 
The Examiner notes the following references as discussed in parent applications 14/814,154 and 15/826,562.
Sispoidis et al. (US 20080254896 A1), which talks about impression tracking of advertisement content including the concept of comparing impression to a threshold.
Lin et al. (US 20100100414 A1), which talks about the relationship between the number of targeting attributes and the number of impressions.
Do Rosario Botelho et al. (US 20020069105 A1), which talks about editing and modifying the attributes of an advertisement based on the number of impressions.
Although the above cited references teaches particular concepts within the present invention such as altering feature information, the references, alone or in combination does not teach the concept of creating the combined feature as currently claimed by utilizing a tiered feature information. Upon further search and consideration, 
 The Examiner further notes the following references:
Kuo et al. (US 20080154664 A1), which talks about generating scores for advertisements including the concept of utilizing historical data to identify feature vectors. Although Kou teaches this concept, Kou fails to teach or suggest the concept of creating the combined feature as currently claimed by utilizing a tiered feature information.
Upon further search and consideration, while individual references teaches certain limitations such as the utilization of features and characteristics to select a subset of marketing materials and utilizing historical data, no reference, alone or in combination, teaches the particular method in which the historical data is generated and combined with the feature data of an existing impression set. As such, the Examiner has determined the claimed invention to be non-obvious.
The Examiner further notes that while the present claims share particular limitations with parent applications 14/814,154 and 15/826,562, the claims differ in scope as the present claims omit particular steps which renders the present claims distinct from the parent application. Specifically, the present claim performs the functions of generating of a combined feature set using historical data regardless of any impression quality threshold. As such, the Examiner has determined the present invention to be distinct and no double patenting to be necessary.
The Examiner further notes similar to parent applications 14/814,154 and 15/826,562, the claimed invention is patent eligible. As discussed in Application . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622